Citation Nr: 1811172	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-33 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2012 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed low back disorder, to include anterolisthesis of L5 on S1 with trace posterior listhesis of L2 on L3 and degenerative changes of the lumbar spine, had onset in active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for a back disorder, to include anterolisthesis of L5 on S1 with trace posterior listhesis of L2 on L3 and degenerative changes of the lumbar spine, have been met. 38 U.S.C. §§ 1110, 1131, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In as much as the Board's decision below is entirely favorable to the Veteran, there is no need to discuss VA's compliance with the Notice and Assistance requirements. See 38 C.F.R. § 3.159(b).

Governing Law and Regulations

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology. See Layno, 6 Vet. App. at 470 (stating that a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The STRs note the Veteran's complaints of and treatment for low back pain. As late as May 1980, the Veteran complained of neck and upper back pain, and a May 1990 thoracic spine X-ray was read as negative for fracture, mild scoliosis, left. At his examination for retirement, the Veteran indicated a positive history for recurrent back pain on his April 1993 Report of Medical History. The April 1993 Report of Medical Examination for Retirement reflects that the examiner assessed the Veteran's spine as normal and noted a history of mechanical low back pain in 
Block 25. The VA examination immediately after service was negative.

A May 2003 neurological outpatient entry noted that Dec 2003 lumbar spine X-rays showed a deformity of the transverse process at LDH that might be developmental and degenerative changes; and, that the Veteran's chronic LBP appeared to represent idiopathic LBP. The May 2012 VA spine examination report notes a diagnosis of anterolisthesis of L5 on S1 with trace posterior listhesis of L2 on L3 and degenerative changes of the lumbar spine. The Veteran reported his in-service history, including the Oct 1982 lifting injury, and that he had experienced continuous LBP since his active service. May 2012 lumbar spine X-rays were read as having shown progressive anterolisthesis of L5 on S1 with trace posterior listhesis of L2 on L3 and degenerative changes of the lumbar spine. Also noted was a deformity of the left sacrum, and a deformity of L5 and left pedicle which was not well defined. The examiner opined that there was not at least a 50-percent probability that the Veteran's currently diagnosed lumbar disorder is causally connected to the instances of LBP noted in the STRs, or otherwise causally connected to the Veteran's active service. The examiner opined that the instances noted in the STRs showed the Veteran's low back situation to have been acute and transitory, as shown by the fact that his spine was assessed as normal at the physical examination for retirement. The examiner also noted the 12-year hiatus between the Veteran's retirement from active service and when a complaint of low back stiffness was noted in VA records in 2002. The examiner opined that in light of the absence of medical evidence of continuity of care, and the occupational hazard for back injury at the Veteran's job, the Veteran's current low back condition was due to age-related changes, and not his military service.

In his November 2012 Notice of Disagreement, the Veteran asserted that he did not seek treatment during the intervening years because he knew what providers would tell him and do: physical therapy and other conservative measures. As for his work, the Veteran noted that while he worked at a meat processing plant, his work in human resources was entirely administrative and sedentary. He provided documentation of his job description.

In light of the Veteran's competent, and apparently credible, assertions in his NOD, the Board requested a medical specialist opinion of a spine neurosurgeon from the Veterans Health Administration (VHA). See 38 C.F.R. § 20.901(a). In a January 2018 opinion, the specialist opined that there was at least a 50-percent probability that the Veteran's currently diagnosed low back disorder is causally connected to the entries noted in the STRs. The Board notes that the specialist's rationale noted the instances documented in the STRs, and did not really specify how post-service findings supported an inference of a causal connection with active service.

Generally, such a rationale would lead the Board to request further clarification. The Board opts not to in this instance, however, due to the specialist's comments on the in-service spine X-rays. The specialist noted that the radiograph report dated in October 1982 described L5 posterior element deformity and asymmetrical transition vertebra S1. The specialist opined that both were likely congenital variants, not disease, and could perhaps be categorized as defects. The differences in bone structure likely existed prior to service, and could be aggravated by service, as part of the acquired back pain condition. The May 1992 radiograph report described mild thoracic scoliosis. That condition is likely developmental and is not an uncommon finding associated with neurofibromatosis. Specifically, the finding in the thoracic spine is more likely associated with the congenital disorder Neurofibromatosis than with acquired back pain, not a disease.

The Board notes that service connection is in effect for neurofibromatosis at 
30 percent since October 1996 and 60 percent since October 2015. Further, as noted, the Veteran is fully competent to provide evidence of the symptoms of his disorder. See 38 C.F.R. § 3.159(a)(2); and, he has asserted that he has experienced low back symptoms since his active service, and that his post-service employment primarily was sedentary in nature. Hence, the Board's assessment of the evidence of the record, to include the specialist's opinion and the Veteran's lay evidence, leads to a finding of equipoise. A tie goes to the claimant; thus, the claim is allowed. 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for a low back disability, to include anterolisthesis of L5 on S1 with trace posterior listhesis of L2 on L3 and degenerative changes of the lumbar spine, is allowed.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


